Citation Nr: 0700383	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-22 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than June 11, 2002, 
for the award of a combined 100 percent schedular rating for 
service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran had military service from July 1942 to January 
1946.  He was a prisoner of war from October 1944 to April 
1945.  His awards and decorations include the Purple Heart, 
the Distinguished Flying Cross and the Air Medal.  He also 
had service in the Air National Guard from September 1954 to 
March 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran perfected a timely appeal of 
that decision.  He testified before the undersigned at a 
hearing held at the RO in September 2004.

This case was previously before the Board and was remanded to 
the RO via the Appeals Management Center in Washington, DC in 
January 2005 and April 2006.  

The Board notes that the veteran's appeal originally included 
the issue of entitlement to an effective date earlier than 
June 11, 2002, for the grant of service connection for 
degenerative disc disease of the lumbar spine with ataxia 
(hereinafter, low back disability); however, as explained 
below, this issue has been rendered moot.  

A review of the record reveals that the veteran filed his 
original claim of entitlement to service connection for a low 
back disability on June 15, 1956, more than one year after 
his discharge from service.  See 38 C.F.R. § 3.400(b)(2) 
(2006).  His claim was denied in a December 1958 Board 
decision.  

In March 2006, the veteran's representative filed a motion to 
revise the December 1958 Board decision on the basis of clear 
and unmistakable error (CUE).  The Board granted the motion 
in April 2006.  In a separate decision that month, the Board 
remanded the issues of entitlement to an effective date 
earlier than June 11, 2002, for the grant of service 
connection for a low back disability and for the award of a 
combined 100 percent schedular rating for service-connected 
disabilities.  The Board explained that because the effective 
date for the award of service connection for a low back 
disability, as well as a disability rating, had not yet been 
established, the veteran's claims for earlier effective dates 
could be rendered moot.  

In a July 2006 rating decision, the RO effectuated the April 
2006 Board decision, and granted service connection for low 
back disability, evaluated as 40 percent disabling, effective 
June 15, 1956.  The RO specifically indicated that June 15, 
1956, was the date of the veteran's original claim.  As the 
effective date for the award of service connection and the 
assigned disability rating is the original date of claim, the 
administrative issue before the Board has been rendered moot.  
If the veteran wishes to appeal any aspect of the July 2006 
decision (i.e., the effective date of service connection or 
the disability rating assigned) he has one year from the date 
of notice of the award to do so.  38 C.F.R. § 20.302 (2006).  

In a July 2006 Supplemental Statement of the Case (SSOC) the 
RO continued to deny entitlement to an effective date earlier 
than June 11, 2002, for the award of a combined 100 percent 
schedular rating for service-connected disabilities.  This 
issue is addressed in the decision below.  

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Claims of entitlement to service connection for migraine 
headaches and entitlement to a rating in excess of 30 percent 
for post traumatic stress disorder (PTSD) were received on 
June 11, 2002 and thereafter in July 2002, claims for service 
connection for hearing loss, cold injuries of the right and 
left hands, cold injuries of the right and left feet, 
peripheral neuropathy of the right and left feet, and 
amputation of the left second metatarsal were submitted.

2.  By rating action in November 2002, the RO granted service 
connection for hearing loss, cold injuries of the right and 
left hands, cold injuries of the right and left feet, 
peripheral neuropathy of the right and left feet, and 
amputation of the left second metatarsal, with the rating for 
each disability assigned on June 11, 2002, the date of 
receipt of a service connection claim.  The RO also increased 
the disability rating for PTSD to 50 percent, effective June 
11, 2002.  The combined disability rating was 100 percent, 
effective June 11, 2002.  

3.  In an April 2006 decision, the Board denied the veteran's 
claims of entitlement to effective dates earlier than June 
11, 2002, for the award of a 50 percent evaluation for PTSD, 
for the grant of service connection for migraine headaches, 
hearing loss, cold injuries of the right and left hands, cold 
injuries of the right and left feet, peripheral neuropathy of 
the right and left feet, and amputation of the left second 
metatarsal. 

4.  Prior to June 11, 2002, service connection was in effect 
for PTSD and a low back disability, evaluated as 30 percent 
and 40 percent disabling, respectively.  


CONCLUSION OF LAW

An effective date earlier than June 11, 2002, for the 
assignment of a 100 percent combined evaluation is not 
warranted.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided VCAA notices in 
February 2005 and April 2006, after the initial adjudication 
of his claim in the November 2002 rating decision at issue.  
But in Pelegrini II, the Court clarified that in these type 
situations, where the veteran did not receive VCAA notice 
until after the initial adjudication of his claim, VA does 
not have to vitiate the initial decision and start the whole 
adjudicatory process anew, as if that initial decision was 
not made.  Rather, VA need only ensure the veteran receives 
or since has received VA content-complying notice such that 
he is not prejudiced.  The Court more recently addressed what 
must occur when there are these type timing errors in 
provision of the VCAA notice, to avoid unduly prejudicing the 
veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Here, the RO readjudicated the claim and sent him SSOCs in 
August 2005 and July 2006, following the VCAA notice 
compliance action.  He was provided every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the notices.  His representative submitted written 
argument on his behalf in December 2006.  Therefore, there is 
no prejudice to the veteran because his claim was 
readjudicated by the RO after appropriate VCAA notice was 
provided.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the letters stated:  "If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This satisfies the 
fourth "element".  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in 
September 2006, including as it relates to the downstream 
disability rating and effective date elements of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).

Factual background

By rating action in October 1946, service connection was 
granted for PTSD, evaluated as 30 percent disabling from 
January 8, 1946.  Subsequent rating actions decreased the 
disability rating; however, an April 1991 rating decision 
reestablished a 30 percent rating effective April 10, 1991.  

Claims of entitlement to service connection for migraine 
headaches and entitlement to an increased rating for PTSD 
were received on June 11, 2002 and thereafter in July 2002, 
claims for service connection for hearing loss, cold injuries 
of the right and left hands, cold injuries of the right and 
left feet, peripheral neuropathy of the right and left feet, 
and amputation of the left second metatarsal were submitted.

By rating action in November 2002, the RO granted service 
connection for migraine headaches (rating 50 percent 
disabling), low back disability (rated 40 percent disabling), 
hearing loss (rated 30 percent disabling), cold injuries of 
the right and left hands (each rated 30 percent disabling), 
peripheral neuropathy of the right and left feet (each rated 
20 percent disabling), amputation of the second metatarsal of 
the left foot (rated 20 percent disabling), and residuals of 
cold injuries of the right and left feet (each rated 10 
percent disabling), with the rating for each disability 
assigned on June 11, 2002, the date of receipt of a service 
connection claim.  The RO also increased the disability 
rating for PTSD to 50 percent, effective June 11, 2002.  The 
combined disability rating was 100 percent, effective June 
11, 2002.  

In an April 2006 decision, the Board denied the veteran's 
claims of entitlement to effective dates earlier than June 
11, 2002, for the award of a 50 percent evaluation for PTSD 
and for the grant of service connection for migraine 
headaches, hearing loss, cold injuries of the right and left 
hands, cold injuries of the right and left feet, peripheral 
neuropathy of the right and left feet, and amputation of the 
left second metatarsal.  

By rating action in July 2006, the RO effectuated an April 
2006 Board decision, and changed the effective date for the 
40 percent rating for the low back disability to June 15, 
1956.  

Analysis 

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim for increase shall be fixed in accordance with the fact 
found, but shall not be earlier than the date of receipt of 
the claim.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400 (2006).

A combined evaluation is achieved by adding the all of the 
service-connected disabilities in order of severity, 
beginning with the most disabling condition or highest rated 
disability with the next highest condition using Table I of 
the Combined Ratings Table 38 C.F.R. § 4.25.  The combined 
evaluation may change depending on whether a service-
connected disability is increased or decreased, or when an 
additional disability is found to be service connected.  In 
general, any change in the effective date of the combined 
evaluation can not be earlier than the effective date 
assigned for an increase or decrease in an already service-
connected disability, or the date of a grant of service 
connection for an additional disability.  38 C.F.R. § 4.25 
(2006).

Analysis

In this case, the veteran seeks an effective date earlier 
than June 11, 2002, for the award of a combined 100 percent 
schedular rating for service-connected disabilities.  
However, as explained below, an earlier effective date is not 
warranted.  

As noted above, the Board, in an April 2006 decision, denied 
the veteran's claims of entitlement to effective dates 
earlier than June 11, 2002, for the award of a 50 percent 
evaluation for PTSD, for the grant of service connection for 
migraine headaches, hearing loss, cold injuries of the right 
and left hands, cold injuries of the right and left feet, 
peripheral neuropathy of the right and left feet, and 
amputation of the left second metatarsal.  This decision is 
final as to those issues.  See 38 C.F.R. § 20.1100 (2006).  

Therefore, prior to June 11, 2002, the veteran's only 
service-connected disabilities were low back disability and 
PTSD.  When considering 38 C.F.R. § 4.25 which provides the 
procedure for determining a combined rating using its 
Combined Ratings Table, the 40 percent evaluation for the 
veteran's low back disability is combined with the 30 percent 
evaluation for his PTSD, thereby resulting in a score of 60 
percent.

Thus, the earliest effective date for the assignment of a 100 
percent combined evaluation is June 11, 2002, the date of 
receipt of the veteran's service connection claims.  Since 
the effective date for the additional disabilities could not 
be assigned earlier than June 11, 2002, an effective date for 
the 100 percent combined evaluation can not be assigned any 
earlier.  Prior to this date, the combined disability 
evaluation was 60 percent.  


ORDER

Entitlement to an effective date earlier than June 11, 2002, 
for the award of a combined 100 percent schedular rating for 
service-connected disabilities is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


